     Case 2:19-cv-05837-CJC-ADS Document 12 Filed 12/04/20 Page 1 of 2 Page ID #:2246




 1

 2

 3

 4

 5

 6

 7

8                                UNITED STATES DISTRICT COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA

10

11     JAMIE WARREN WILLARD,                        Case No. 2:19-05837 CJC (ADS)

12                                Petitioner,

13                                v.                ORDER ACCEPTING
                                                    REPORT AND RECOMMENDATION OF
14     JOSIE GASTELO, Warden,                       UNITED STATES MAGISTRATE JUDGE,
                                                    ACCEPTING ORDER RE: MOTION FOR
15                                Respondent.       STAY, AND DISMISSING CASE

16

17           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, Respondent’s

18     Answer, Petitioner’s Request for Stay and Abeyance, the Magistrate Judge’s Order Re:

19     Petitioner’s Motion for Stay and Abeyance, and all related filings, along with the Report

20     and Recommendation of the assigned United States Magistrate Judge dated October 28,

21     2020 [Dkt. No. 11].

22           Finding no objections on file, IT IS HEREBY ORDERED:

23           1.     The United States Magistrate Judge’s Order Re: Motion for Stay and

24                  Abeyance [Dkt. No. 8] is accepted;
     Case 2:19-cv-05837-CJC-ADS Document 12 Filed 12/04/20 Page 2 of 2 Page ID #:2247




 1           2.   The United States Magistrate Judge’s Report and Recommendation

 2                [Dkt. No. 11] is accepted;

 3           3.   The Petition is dismissed with prejudice; and

 4           4.   Judgment is to be entered accordingly.

 5

 6

 7     DATED: December 4, 2020         ____________________________________
                                       THE HONORABLE CORMAC J. CARNEY
8                                      United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                                2
